On Motion of Appellants from the Perry County Court of Common Pleas, No. 22043.
This matter is before the court on the motion of appellants filed March 23, 1998. The court, having remanded the cause to the trial court for further proceedings, is now without jurisdiction to decide this motion.
When the court reasserted jurisdiction over' DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733, and 78 Ohio St.3d 419, 678 N.E.2d 886, it was for the sole purpose of resolving “* * * any election-related challenge to the May 5,1998 election * * State ex rel. Taft v. Franklin Cty. Court of Common Pleas (1998), 81 Ohio St.3d 1244, 691 N.E.2d 677.
Accordingly, the motion of appellants is ordered stricken from the court’s records.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., dissents.